DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Objections
Claim 9 is objected to because of the following informalities.
Considering Claim 9: Claim 9 is directed to an article containing a “cellulose-reinforce thermoplastic composition” that comprises “the thermoplastic resin composition of claim 1.”  Claim 1 is directed to a molded article formed with a thermoplastic resin composition.  
Claim 9 does not further limit the article of claim 1 but instead refers to a component used to form this article.  Thus, claim 9 is not considered to be a proper dependent claim but rather an independent claim that refers to claim 1 only for a component recited by claim 1.  
Applicant should amend claim 9 to fully recite the structure of this component (i.e., the structure of the thermoplastic resin composition) instead of referring to a component of the article of separate claim 1.  Appropriate correction is required.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 9-12, 14, and 15 rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and 
Considering Claims 9-12, 14, and 15: Claim 9 recites that the “cellulose-reinforced thermoplastic resin composition” of the claimed molded article comprises “the thermoplastic resin composition of claim 1 and reacted contained components.”  The components of the thermoplastic resin composition of claim 1 recited by claim 1 are cellulose, a thermoplastic resin that is polyethylene, and an organic peroxide.  Claim 9 goes on to recite that the “cellulose reinforced-thermoplastic resin composition” also comprises an “ester-bonded composite resin of a hydroxy group of cellulose and a polyolefin resin having a carboxy group and a crosslinked structure.”  It is not clear from this language what the relationship is between the “thermoplastic resin composition of claim 1” and the “ester-bonded composite resin,” which are both recited in claim 9.  In particular, it is not clear whether the cellulose of the “hydroxy group of cellulose” in the “ester-bonded composite resin” is the same cellulose that is in the “thermoplastic resin composition of claim 1” or whether this is a separate cellulose.  It is further unclear what the relationship is between the cellulose content recited by claim 1 (and thus part of the thermoplastic resin composition of claim 1, as recited in claim 9) and the content of the “cellulose component” of the “ester-bonded composite resin” of claim 9.  Applicant should amend the claims to fully identify the structure of the cellulose-reinforced thermoplastic resin composition of claim 9 in the language of claim 9 without referring to the thermoplastic resin component of the molded article of the separate claim 1.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any  1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-6, 8, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 3,962,157 (“Nakano”).
Considering Claims 1 and 8: Nakano teaches a composition prepared by kneading a polyolefin, a peroxide, and wood powder at 170 to 190 °C and extruding the mixture.  (Nakano, col 4, lines 30-37).  Nakano teaches an example where the polyolefin is polyethylene and the peroxide is benzoyl peroxide.  (Id. col 5, Table 1, second row).  The polyethylene of Nakano reads on the thermoplastic resin of claim 1.  The peroxide of Nakano reads on the organic peroxide of claim 1.  The wood powder of Nakano reads on the cellulose of claim 1.
	Nakano teaches that the composition is shaped by extrusion molding or injection molding.  (Id. col 4, lines 15-21).
Nakano does not appear to teach an example where 5 to 70 parts of the wood powder (i.e., cellulose) is used based on 100 parts of the polyolefin.  However, Nakano teaches generally that it is suitable to prepare a composition containing 40 to 80 percent of the polyolefin and 20 to 60 percent of porous filler (i.e., wood powder).  (Id. col 2, lines 26-30; col 3, lines 7-12).  The amounts of polyolefin and wood powder taught by Nakano overlap with the claimed range.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  Nakano is analogous art because it is directed to the same field of endeavor as the claimed invention, namely cellulose-filled polyolefin materials.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the portion of the ranges taught by Nakano that overlaps with the claimed range, and the motivation to have done so would have been, as Nakano suggests, that the overlapping portion is a suitable range for the amount of 
Nakano is silent as to the tensile strength of a molded body formed from the composition under the standard recited by claim 1.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, a compound having the claimed components in the claimed amounts exhibits the tensile strength property of claim 1.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the tensile strength of claim 1 measured under the standard recited by claim 1, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claims 2 and 6: Nakano teaches examples where the composition subject to melting and kneading at high temperature includes maleic anhydride.  (Nakano, col 7, Table 2, rows 2-4).  One of ordinary skill in the art would reasonably expect that heating a polyolefin, maleic anhydride, and a peroxide (i.e., a radical generating agent), would give rise to some amount of polyolefin grafted with the maleic anhydride.
Considering Claims 3-5: Nakano teaches benzoyl peroxide.  (Nakano col 7, Table 2, first six rows).  Evidentiary reference US Pat. 3,464,952 (“Larson”) provides evidence that benzoyl peroxide has a half-life at 133 °C of one minute.  (Larson, col 2, lines 23-27).  This value falls within the range of claim 3.  Benzoyl peroxide reads on the diacyl peroxide of claim 4.  Nakano teaches an example where 49.9 parts of the polyethylene is used with 0.1 parts of the benzoyl peroxide.  (Nakano, col 5, Table 1, second row).  This amount of benzoyl peroxide corresponds to about 0.2 parts peroxide per 100 parts of polyolefin.  This amount falls within the range of claim 5.
Considering Claim 13: Nakano teaches that the composition is shaped into “plates” that are 3 mm thick.  (Nakano, col 4, lines 30-36).  The plates of Nakano read on the film of claim 13.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 3,962,157 (“Nakano”), as applied to claim 1, and further in view of US 2007/0208110 (“Sigworth”).
Considering Claim 7: The teachings of Nakano are discussed above with respect to the obviousness rejection of claim 1.
	Nakano further teaches examples of compositions prepared from only the polyolefin, the wood powder, and the peroxide (i.e., compositions not prepared in the presence of maleic acid or another monomer).  (Nakano col 5, Table 1, second row; col 7, Table 2, first row).
	Nakano does not appear to teach an example of a composition prepared with both the modified polyolefin and the unmodified polyolefin of claim 7.  However, Sigworth teaches polyolefins functionalized with maleic anhydride that are “effective in improving mechanical strength properties, creep resistance, and water adsorption resistance of natural fiber-filled polyolefin composites.”  (Sigworth, ¶¶ 0006-0007, 0023).  Sigworth teaches that the functionalized polyolefin may be a functionalized polyethylene.  (Id. ¶ 0038).  Sigworth is analogous art because it is directed to the same field of endeavor as the claimed invention, namely cellulose-filled polyolefin materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the polyolefin functionalized with maleic anhydride of Sigworth to the composition of Nakano containing the unmodified polyolefin, and the motivation to have done so would have been, as Sigworth suggests, that polyolefins functionalized with maleic anhydride are “effective in improving mechanical strength properties, creep resistance, and water adsorption resistance of natural fiber-filled polyolefin composites.”  (Id. ¶ 0023).

Claims 9-12, 14, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 3,962,157 (“Nakano”) in view of US 2007/0208110 (“Sigworth”).
Considering Claims 9-12: Nakano teaches a composition prepared by kneading a polyolefin, a peroxide, and wood powder at 170 to 190 °C and extruding the mixture.  (Nakano, col 4, lines 30-37).  Nakano teaches an example where the polyolefin is polyethylene and the peroxide is benzoyl peroxide.  (Id. col 5, Table 1, second row).  This example of Nakano is prepared from only the polyolefin, the wood powder, and the peroxide (i.e., compositions not prepared in the presence of maleic acid or another monomer).  The polyethylene of Nakano reads on the thermoplastic resin of claims 1 (as referred to in claim 9), 10, and 11.  The peroxide of Nakano reads on the organic peroxide of claim 1 (as referred to in claim 9).  The wood powder of Nakano reads on the cellulose of claims 1 (as referred to in claim 9) and 12.
Nakano teaches generally that it is suitable to prepare a composition containing 40 to 80 percent of the polyolefin and 20 to 60 percent of porous filler (i.e., wood powder).  (Id. col 2, lines 26-30; col 3, lines 7-12).  The amounts of polyolefin and wood powder taught by Nakano overlap with the range of claim 1 (as referred to in claim 9).
	Nakano teaches that the composition is shaped by extrusion molding or injection molding.  (Id. col 4, lines 15-21).
Nakano does not expressly teach that the composition contains the “ester-bonded composite resin of a hydroxy group of cellulose and a polyolefin resin having a carboxy group and a crosslinked structure” of claim 9.  The references further does not expressly teach that the structures is achieved from a mixture of modified and unmodified polyolefin, as recited by claims 10 and 11.  However, Sigworth teaches polyolefins functionalized with maleic anhydride that are “effective in improving mechanical strength properties, creep resistance, and water adsorption resistance of natural fiber-filled polyolefin composites.”  (Sigworth, ¶¶ 0006-0007, 0023).  Sigworth teaches that the functionalized polyolefin may be a functionalized polyethylene.  (Id. ¶ 0038).  Nakano and Sigworth are analogous art because they are directed to the same field of endeavor as the claimed invention, namely cellulose-filled polyolefin materials.  It would have been obvious to one of ordinary skill in the art before the effective filing date Id. ¶ 0023).  According to the present specification and claims 9-11, the process of combining the components according to the method suggested by Nakano and Sigworth gives rise to the ester-bonded composite resin of a hydroxy group of cellulose and a polyolefin resin having a carboxy group and a crosslinked structure” of claim 9.
Nakano does not appear to teach an example composition containing 9.0 to 42 percent of a cellulose component.  However, Nakano teaches generally that it is suitable to prepare a composition containing 20 to 60 percent of the porous filler (i.e., wood powder).  (Id. col 2, lines 26-30; col 3, lines 7-12).  The amount of wood powder taught by Nakano overlaps with the claimed range.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the portion of the ranges taught by Nakano that overlaps with the claimed range, and the motivation to have done so would have been, as Nakano suggests, that the overlapping portion is a suitable range for the amount of cellulose filler relative to the amount of polyolefin.  (Nakano, col 2, lines 26-30; col 3, lines 7-12).
The references are silent as to the tensile strength of a molded body formed from the composition under the standard recited by claim 9.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, a compound having the claimed components in the claimed amounts exhibits the tensile strength property of claim 9.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the tensile strength of claim 9 measured under the standard recited by claim 9, would necessarily flow from a composition See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 14: Nakano teaches that the composition is shaped into “plates” that are 3 mm thick.  (Nakano, col 4, lines 30-36).  The plates of Nakano read on the film of claim 14.
Considering Claim 15: Nakano teaches that processing the polyolefin, filler (i.e., cellulose), and radical generating agent gives rise to “low molecular polymers capable of penetrating the microvoids of the filler.”  (Nakano, col 2, lines 1-11).  Nakano teaches that this reaction to produce the “low molecular polymers” is achieved by heating and kneading the composition.  (Id. col 4, lines 30-37).  Nakano also teaches examples where the composition subject to melting and kneading at high temperature includes maleic anhydride.  (Id. col 7, Table 2, rows 2-4).  One of ordinary skill in the art would reasonably expect that heating a polyolefin, maleic anhydride, and a peroxide (i.e., a radical generating agent), would give rise to some amount of polyolefin grafted with the maleic anhydride through a reaction.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/144,430 (claim set dated February 28, 2019).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claims 1 and 9: Claims 1, 14, 17 of the ’430 application teach a molded article prepared from a thermoplastic resin containing a thermoplastic synthetic resin, cellulose, and an organic peroxide in the amounts recited by present claims 1 and 9.  Claim 7 of the ’430 application teaches that the thermoplastic synthetic resin is a mixture of an anhydride-graft modified polyolefin resin and an unmodified polyolefin resin.  Claims 1 and 14 of the ’430 application teach the tensile strength property of present claims 1 and 9.  The claims of the ’430 application do not appear to teach that 
Considering Claims 2-8 and 10-15: The claims of the ’430 application substantially teach or suggest the limitations of present dependent claims 2-8 and 10-15.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments in the remarks dated July 30, 2021, have been fully considered, and the examiner responds as follows.
At pages 6 and 7 of the remarks, applicant argues that the obviousness rejection of the claims should be withdrawn because Nakano does not teach the polyethylene of amended claim 1.  This argument has been fully considered but is not found to be persuasive.  The second entry in Table 1 of column 5 of Nakano is directed to a composition containing polyethylene, wood powder, and benzoyl peroxide.  Accordingly, the examiner maintains that Nakano does teach the polyethylene limitation of the present claims.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767